OPINION — AG — ** STATE BOARD OF BARBER EXAMINERS — PRICES ** AN ORDER OF THE BOARD OF BARBER EXAMINERS OF THIS STATE PROMULGATED UNDER AUTHORITY OF 59 O.S. 102 [59-102], FIXING MINIMUM PRICES FOR BARBER WORK IN AN INCORPORATED CITY OR TOWN OF THIS STATE, IS APPLICABLE TO TERRITORY ADJACENT TO SAID CITY OR TOWN WHICH IS THEREAFTER ANNEXED TO AND MADE A PART OF SAID CITY OR TOWN; THAT SAID ORDER BECOMES APPLICABLE TO SAID ANNEXED TERRITORY IMMEDIATELY UPON THE COMPLETION OF ITS ANNEXATION WITHOUT FURTHER ORDER YOUR BOARD ; AND THAN ANY PERSON VIOLATING SAID ORDER, WHETHER THE VIOLATION OCCURS IN THE ORIGINAL OR ANNEXED TERRITORY OF SAID CITY OR TOWN, IS SUBJECT TO PROSECUTION FOR A MISDEMEANOR BY THE COUNTY ATTORNEY OF THE COUNTY IN WHICH THE VIOLATION OCCURS, AS PROVIDED FOR IN 59 O.S. 98 [59-98] (MUNICIPALITY, ADJACENT, ABBUTED, LICENSED, CRIMINAL ACTION, BARBERS, STATE BOARD) CITE: 59 O.S. 98 [59-98], 59 O.S. 102 [59-102], 11 O.S. 481 [11-481] (FRED HANSEN)